NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with
                             Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 8, 2007*
                              Decided March 9, 2007

                                      Before

                    Hon. DANIEL A. MANION, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

No. 06-1675

TERRY TWITTY,                                  Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of
                                               Indiana, Indianapolis Division.
      v.
                                               No. 04 C 1660
FRANK McCOSKEY, JAMES
McQUEARRY, LIEUTENANT                          Larry J. McKinney,
MASON, et al.,                                 Chief Judge.
    Defendants-Appellees.


                                    ORDER

      Terry Twitty sued staff members of the Hendricks County Jail in Indiana
under 42 U.S.C. § 1983, alleging that they were deliberately indifferent to his
medical needs while he was a pretrial detainee at the jail between January and
August of 2003. The district court screened the complaint under 28 U.S.C.

      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-1675                                                                    Page 2


§ 1915A(b) and dismissed certain general claims of relief against certain officers.
The remaining defendants subsequently moved for summary judgment on grounds
that Twitty did not exhaust his administrative remedies as required under 42
U.S.C. § 1997e(a). The district court granted the motion. We affirm.

       Twitty admitted at deposition that he did not file any grievances because he
did not believe a grievance process existed. Instead, he asserted in an affidavit, he,
his cellmates, and his family complained repeatedly to jail staff about his
treatment, both verbally and in writing. He did not produce any record of these
complaints or copies of any written complaints, however, nor did he identify to
whom the complaints were made, when they were made, or what their contents
were. The defendants offered evidence of a formal, written grievance procedure
used by the jail and corroborated Twitty’s failure to file a formal grievance under
those procedures. Moreover, they offered testimony that the jail never received any
other written communication from Twitty or anyone else addressing his medical
needs.

      The district court found that the jail had a formal grievance procedure that
Twitty did not follow, and granted summary judgment for the defendants because
Twitty failed to exhaust administrative remedies. The court determined that
Twitty’s other complaints could not substitute for compliance under the formal
grievance procedures and that his unawareness of those procedures did not excuse
his noncompliance.

       On appeal, Twitty argues that the district court erred in determining that he
did not exhaust his administrative remedies. He argues essentially that his verbal
and written complaints should suffice as an informal substitute for complying with
the jail’s formal grievance procedures because those complaints put the jail on
notice in the same way that a formal grievance would.

       The district court properly found that these complaints did not satisfy the
exhaustion requirement. In order to exhaust administrative remedies, a prisoner
must comply with all steps prescribed by the jail’s grievance system. See Woodford
v. Ngo, 126 S.Ct. 2378, 2382-83, 2386-87 (2006); Kaba v. Stepp, 458 F.3d 678, 683-
84 (7th Cir. 2006); Pozo v. McCaughtry, 286 F.3d 1022, 1023 (7th Cir. 2002).
Moreover, the prisoner must see the grievance process to its conclusion; the doctrine
of substantial compliance does not apply. Lewis v. Washington, 300 F.3d 829, 833-
34 (7th Cir. 2002). Because Twitty (as he admits) did not properly follow the jail’s
formal procedures for filing a grievance, he failed to exhaust his administrative
remedies.
No. 06-1675                                                                   Page 3


        Twitty also argues that even if the jail had a formal grievance procedure in
place, the jail’s failure to respond to his complaints signaled that any formal
procedure would be equally unresponsive and effectively “unavailable.” It is true
that jail officials may not exploit the exhaustion requirement through indefinite
delay in responding to grievances. Dole, 438 F.3d at 809; Lewis, 300 F.3d at 833.
But “when the prisoner causes the unavailability of the grievance process by simply
not filing a grievance in a timely manner, the process is not unavailable but rather
forfeited.” Kaba, 458 F.3d at 684 (citing Ngo, 126 S.Ct. at 2387, 2392-93). Twitty
made his complaints outside the channels of the grievance procedure, and thus
failed to avail himself of the administrative remedies that existed to redress his
medical indifference claim.

       Lastly, Twitty argues that he should not be required to exhaust
administrative remedies when he was unaware of any formal grievance procedure
available at the jail. He argues that the jail failed to make him aware of the
procedure, and that this omission should excuse him from having to formally
comply with it. A prisoner’s lack of awareness of a grievance procedure, however,
does not excuse compliance. As the Eighth Circuit has observed, 42 U.S.C.
§ 1997e(a) “says nothing about a prisoner’s subjective beliefs, logical or otherwise,
about administrative remedies that might be available to him. The statute’s
requirements are clear: If administrative remedies are available, the prisoner must
exhaust them.” Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000); see also Yousef
v. Reno, 254 F.3d 1214, 1221 (10th Cir. 2001) (assistant attorney general’s response
to prisoner’s informal complaint had no duty to inform prisoner of prison’s formal
grievance procedures). Twitty failed to do so, and we are not free to “engraft upon
the statute an exception that Congress did not place there.” Chelette, 229 F.3d at
688. Furthermore, there is no suggestion here of any affirmative misconduct on the
part of the jail to prevent Twitty from learning about and pursuing the grievance
procedure, see Dole, 438 F.3d at 809; as such, he bore the responsibility of taking
the appropriate steps to comply with the proper procedure, see Yousef , 254 F.3d at
1221; Chelette, 229 F.3d at 688.

      For the foregoing reasons, the decision of the district court is AFFIRMED.